DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. 
Applicant’s claim listing filed on March 24, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 13-20, and the species (H), feline species, in the reply filed on March 24, 2022 is acknowledged.
During a telephone conversation with Ms. Jean M. Dickman on March 30, 2022, a provisional election was made without traverse to prosecute the species of (AA), pyrethrin, and the species of (AAA), administering a hydrolyzing carboxyltransferase by feeding to an animal. Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.
The elected subject matter is Group I, claims 1-7 and 13-20, species (H), feline, species (AA), pyrethrin, and species (AAA), administering a hydrolyzing carboxyltransferase by feeding to an animal. Claims 1-7 and 13-18 are being examined on the merits with claims 5 and 7 being examined only to the extent the claims read on the elected subject matter. 

Priority
This application is a continuation application of U.S. non-provisional application no. 17/237,193, filed on April 22, 2021, which is a continuation application of U.S. non-provisional application no. 16/892,914, filed on June 4, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 


Specification/Informalities
The specification is objected to as containing sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), yet failing to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). See particularly p. 21, immediately under the heading “Primers below used for verification of PytH2 in plasmid via PCR:”.

Claim Interpretation
The preambles of claims 1 and 13 recite “A method for treating an animal” while the active step of each of claims 1 and 13 does not specify administering the pyrethroid detoxifying enzyme to the animal. However, given a broadest reasonable interpretation, claims 1 and 13 are interpreted as requiring administering the pyrethroid detoxifying enzyme to the animal to achieve the effects of preventing or treating pyrethroid toxicity in claim 1 and preventing pyrethroid toxicity in claim 13. The applicant may consider an amendment to recite (with markings to show changes made) “…administering to the animal an effective amount…) in claims 1 and 13.

Claim Objections
Claims 3-5, 14, 16, and 18 are objected to because of the following informalities:  
Claims 3-5 are objected to in the recitation of “claim 1 wherein”, “claim 3 wherein”, and “claim 4 wherein”, respectively, and in the interest of improving claim form and consistency, it is suggested that a comma be inserted immediately after the claim number in each of the noted phrases. 
Claim 14 is objected to in the recitation of “of a one or more hydrolyzing carboxylesterases to an animal” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “of [[a]] one or more hydrolyzing carboxylesterases to the
Claim 16 is objected to in the recitation of “carboxylesterases an animal to reduces” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “carboxylesterases to the
Claim 16 is also objected to in the recitation of “A method” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “The[[A]] method”. 
Claim 18 is objected to in the recitation of “comprising feeding an animal” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the pyrethroid detoxifying enzyme is administered bythe

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 (claims 15 and 16 dependent therefrom) is indefinite in the recitation of “further comprising: administering an effective amount of a one or more hydrolyzing carboxylesterases to an animal to prevent the toxic effect of synthetic pyrethroids” because it is unclear as to whether this limitation is intended to be an additional active step or, alternatively, is intended to limit the pyrethroid detoxifying enzyme and pyrethroid of claim 13 to one or more hydrolyzing carboxylesterases and synthetic pyrethroids, respectively. If the latter is intended, the applicant may consider amending the phrase “further comprising: administering an effective amount of a one or more hydrolyzing carboxylesterases to an animal to prevent the toxic effect of synthetic pyrethroids” in claim 14 to recite “wherein the pyrethroid detoxifying enzyme is one or more hydrolyzing carboxylesterases and the pyrethroid is a synthetic pyrethroid”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 13, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Maddaloni et al. (WO 2020/087005 A1; cited on Form PTO-892; hereafter “Maddaloni”).
Claims 1-7 are drawn to a method for treating an animal who has been exposed to pyrethroid comprising administering an effective amount of a pyrethroid detoxifying enzyme to prevent or treat pyrethroid toxicity.
Claims 13, 14, 17, and 18 are drawn to a method for treating an animal to prevent pyrethroid toxicity, the method comprising: administering an effective amount of a pyrethroid detoxifying enzyme to prevent pyrethroid toxicity.
Regarding claims 1-6, 13, 14, and 17, Maddaloni discloses a method of treating a subject for pesticide exposure, the method comprising delivering a bee bread to a subject in need thereof to reduce the active amount of one or more insecticides, and wherein the insecticide is a pyrethroid or synthetic pyrethroid (p. 3, lines 21-27; claim 26). Maddaloni discloses the bee bread comprises bee bread and one or more purified recombinant carboxyltransferases (p. 2, lines 16-18; claim 6) and the recombinant carboxylesterase enzymes are enzymes that catalyze the hydrolysis of carboxylic esters (p. 20, lines 20-21). Maddaloni discloses a “subject” is a member of the Apidae family of bees (p. 13, line 12) and can also refer to a mammal, including a human being, and animals (e.g., arthropods, vertebrates, amphibians, fish, mammals, e.g., cats, dogs, horses, pigs, cows, sheep, rodents, rabbits, squirrels, bears, primates (e.g., chimpanzees, gorillas, and humans) (paragraph bridging pp. 15-16).
Regarding claim 7, Maddaloni discloses the synthetic pyrethroids include permethrin, deltamethrin, and cypermethrin (p. 35, lines 12-14). In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of permethrin, deltamethrin, and cypermethrin in claim 7. However, the non-elected species of permethrin, deltamethrin, and cypermethrin have yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of pyrethrin.
Regarding claim 18, Maddaloni discloses the bee bread to be fed to a member of the Apidae family of bees or of the Apis or Bombus genus (Abstract). 
Therefore, Maddaloni anticipates claims 1-7, 13, 14, 17, and 18 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maddaloni in view of Cagen, S. (US 4,451,482; cited on Form PTO-892) and Sutherland et al. (Clin. Exp. Pharmacol. Physiol. 31:817-821, 2004; cited on Form PTO-892; hereafter “Sutherland”). 
The relevant teachings of Maddaloni as applied to claims 13 and 14 are set forth above. 
Maddaloni does not teach or suggest administering before the animal is exposed to pyrethroids. 
The reference of Cagen teaches a composition for ameliorating the effects of pyrethroids (column 1, lines 45-48). Cagen teaches applying the composition for pre-exposure prophylaxis to pyrethroids (column 2, lines 45-46).    
The reference of Sutherland teaches an enzyme for pyrethroid remediation, which detoxifies pyrethroid compounds (p. 819, column 2). Sutherland teaches that enzymes developed for environmental remediation for specific pesticide classes also have applications for prophylaxis (p. 817, Summary item 4).
In view of the combination of Maddaloni, Cagen, and Sutherland, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Maddaloni to deliver the bee bread to a subject in need thereof prior for pre-exposure prophylaxis to pyrethroids. One would have been motivated to and would have had a reasonable expectation of success to do this because Cagen taught applying a composition for ameliorating the effects of pyrethroids to achieve pre-exposure prophylaxis to pyrethroids and Sutherland teaches  that enzymes that detoxify pyrethroid compounds can be used for prophylactic applications. Therefore, the method of claims 15 and 16 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claims 1, 2, 7, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (supra) in view of Liu et al. (US 2011/0212504 A1; cited on the IDS filed on January 28, 2022; hereafter “Liu”).
Claims 1, 2, and 7 are drawn to a method for treating an animal who has been exposed to pyrethroid comprising administering an effective amount of a pyrethroid detoxifying enzyme to prevent or treat pyrethroid toxicity.
Claims 13, 14, and 17 are drawn to a method for treating an animal to prevent pyrethroid toxicity, the method comprising: administering an effective amount of a pyrethroid detoxifying enzyme to prevent pyrethroid toxicity.
The reference of Sutherland summarizes progress with respect to enzymes that detoxify pesticides with high mammalian neurotoxicity, including synthetic pyrethroids (p. 818, column 1, top). Sutherland discloses that pyrethroids show significant mammalian toxicity and discloses an esterase enzyme for pyrethroid remediation that detoxifies Type I pyrethroid compounds (p. 819, column 2). Sutherland discloses using enzymes developed for environmental remediation for specific pesticide classes as antidotes for high-dose pesticide poisonings and as prophylaxis for people at risk of high pesticide doses (p. 817, Summary item 4).
Regarding claim 7, Sutherland discloses permethrin as a Type I synthetic pyrethroid (p. 818, Figure 1).
The difference between Sutherland and the claimed invention is that Sutherland does not expressly disclose preventing or treating pyrethroid toxicity with a pyrethroid detoxifying enzyme including a carboxylesterase.
The reference of Liu teaches that some pesticides contain a carboxyl ester group that can be hydrolyzed by a carboxylesterase and discloses detoxifying pesticides using a carboxylesterase to convert a toxic pesticide to a non-toxic substance (paragraph [0101]). Liu teaches detoxifying pesticides by a carboxylesterase is useful for reducing or eliminating the toxic effects of pesticides in the event of poisoning (paragraph [0101]). Liu discloses pyrethroid pesticides as an example of pesticides that may be detoxified by a carboxylesterase (paragraph [0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sutherland and Liu to modify Sutherland to use a carboxylesterase as an antidote or prophylactic for pyrethroid toxicity. One would have been motivated to and would have had a reasonable expectation of success to do this because Sutherland disclosed synthetic pyrethroid pesticides show significant mammalian toxicity and disclosed the concept of using a pesticide-degrading enzyme as an antidote for high-dose pesticide poisonings or as a prophylactic for people at risk of high doses of pesticide, and Liu taught using a carboxylesterase to detoxify pyrethroid pesticides in the event of poisoning. Therefore, the methods of claims 1, 2, 7, 13, 14, and 17 would have been obvious to one of ordinary skill in the art before the effective filing date.
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of permethrin in claim 7. However, the non-elected species of permethrin has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of pyrethrin.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Liu as applied to claims 1, 2, 7, 13, 14, and 17 above, and further in view of “Pyrethrin and Permethrin poisoning in cats” (Belle Mead Animal Hospital, December 2014, 3 pages, obtained from https://www.bellemeadanimalhospital.com/pyrethrin-and-permethrin-poisoning-in-cats/; cited on Form PTO-892).
The relevant teachings of Sutherland and Liu as applied to claims 1, 2, 7, 13, 14, and 17 are set forth above. 
The combination of Sutherland and Liu does not teach or suggest a companion animal or a feline.
The reference of “Pyrethrin and Permethrin poisoning in cats” teaches that pyrethrin and permethrin are used in many flea and tick control products and environmental pest control products but have proven to be dangerously toxic to cats if ingested (p. 1). “Pyrethrin and Permethrin poisoning in cats” teaches various non-enzymatic treatments that are administered to a cat if exposed to pyrethrin/permethrin (paragraph bridging 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sutherland, Liu, and “Pyrethrin and Permethrin poisoning in cats” to modify Sutherland to use a carboxylesterase as an antidote or prophylactic for pyrethroid toxicity in cats. One would have been motivated to and would have had a reasonable expectation of success to do this because Sutherland disclosed synthetic pyrethroid pesticides show significant mammalian toxicity and disclosed the concept of using a pesticide-degrading enzyme as an antidote for high-dose pesticide poisonings or as a prophylactic for people at risk of high doses of pesticide, Liu taught using a carboxylesterase to detoxify pyrethroid pesticides in the event of poisoning, and “Pyrethrin and Permethrin poisoning in cats” taught that cats are susceptible to poisoning by pyrethrin and permethrin. Therefore, the method of claims 3-6 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Liu as applied to claims 1, 2, 7, 13, 14, and 17 above, and further in view of Cagen (supra). 
The relevant teachings of Sutherland and Liu as applied to claims 1, 2, 7, 13, 14, and 17 are set forth above. 
The combination of Sutherland and Liu does not teach or suggest administering before the animal is exposed to pyrethroids. 
The reference of Cagen teaches a composition for ameliorating the effects of pyrethroids (column 1, lines 45-48). Cagen teaches applying the composition for pre-exposure prophylaxis to pyrethroids (column 2, lines 45-46).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sutherland, Liu, and Cagen to modify Sutherland to use a carboxylesterase for pre-exposure prophylaxis to pyrethroids. One would have been motivated to and would have had a reasonable expectation of success to do this because Cagen taught applying a composition for ameliorating the effects of pyrethroids to achieve pre-exposure prophylaxis to pyrethroids and Sutherland teaches that enzymes that detoxify pyrethroid compounds can be used for prophylactic applications. Therefore, the method of claims 15 and 16 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Liu as applied to claims 1, 2, 7, 13, 14, and 17 above, and further in view of Tang et al. (US 4,944,944; cited on Form PTO-892; hereafter “Tang”). 
The relevant teachings of Sutherland and Liu as applied to claims 1, 2, 7, 13, 14, and 17 are set forth above. 
The combination of Sutherland and Liu does not teach or suggest administering by feeding. 
The reference of Tang teaches administering a carboxylesterase by mixing with food (column 5, lines 12-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sutherland, Liu, and Tang to modify Sutherland to use a carboxylesterase as an antidote or prophylactic for pyrethroid toxicity, wherein the carboxylesterase is administered by mixing with food. One would have been motivated to and would have had a reasonable expectation of success to do this because Sutherland disclosed synthetic pyrethroid pesticides show significant mammalian toxicity and disclosed the concept of using a pesticide-degrading enzyme as an antidote for high-dose pesticide poisonings or as a prophylactic for people at risk of high doses of pesticide, Liu taught using a carboxylesterase to detoxify pyrethroid pesticides in the event of poisoning, and Tang taught administering a carboxylesterase by mixing with food. Therefore, the method of claim 18 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Liu and “Pyrethrin and Permethrin poisoning in cats” as applied to claims 1-7, 13, 14, and 17 above, and further in view of “5 Prime Ways for administering Treatments to Cats” (BudgetPetWorld.com, November 2017, 2 pages, obtained from https://www.budgetpetworld.com/blog/5-prime-ways-for-administering-treatments-to-cats/; cited on Form PTO-892). 
The relevant teachings of Sutherland, Liu, and “Pyrethrin and Permethrin poisoning in cats” as applied to claims 1-7, 13, 14, and 17 are set forth above. 
The combination of Sutherland, Liu, and “Pyrethrin and Permethrin poisoning in cats” does not teach or suggest administering by feeding. 
The reference of “5 Prime Ways for administering Treatments to Cats” teaches administering treatments and preventions by mixing with food (p. 1, bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sutherland, Liu, “Pyrethrin and Permethrin poisoning in cats”, and “5 Prime Ways for administering Treatments to Cats” to modify Sutherland to use a carboxylesterase as an antidote or prophylactic for pyrethroid toxicity in cats, wherein the carboxylesterase is administered by mixing with food. One would have been motivated to and would have had a reasonable expectation of success to do this because Sutherland disclosed synthetic pyrethroid pesticides show significant mammalian toxicity and disclosed the concept of using a pesticide-degrading enzyme as an antidote for high-dose pesticide poisonings or as a prophylactic for people at risk of high doses of pesticide, Liu taught using a carboxylesterase to detoxify pyrethroid pesticides in the event of poisoning, “Pyrethrin and Permethrin poisoning in cats” taught that cats are susceptible to poisoning by the pyrethroid compounds pyrethrin and permethrin, and “5 Prime Ways for administering Treatments to Cats” taught administering treatments and preventions to cats by mixing with food. Therefore, the method of claim 18 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections – Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7 and 13-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 and 13-18, respectively, filed on September 27, 2021 in copending Application No. 16/892,914. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-7 and 13-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 and 13-18, respectively, filed on August 26, 2021 in copending Application No. 17/237,193. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Status of the claims:
Claims 1-20 are pending in the application.
Claims 8-12, 19, and 20 are withdrawn from consideration.
Claims 1-7 and 13-18 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656